Citation Nr: 0409787	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-09 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a disability rating in excess of zero percent for 
residuals of a fungus infection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1987.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, that denied the veteran's claim of entitlement to a 
disability rating in excess of zero percent for residuals of a 
fungus infection.  The veteran disagreed with this decision in 
August 2002.  In a statement of the case issued to the veteran and 
her service representative in January 2003, the RO considered the 
revised rating criteria, and concluded that no change was 
warranted in the denial of the veteran's claim under either the 
former or revised criteria for evaluating skin disabilities.  The 
veteran perfected a timely appeal when she filed a substantive 
appeal (VA Form 9) in April 2003.  

It is also noted that, by rating decision issued in June 2003, the 
RO granted the veteran's claims of entitlement to service 
connection for tinnitus, evaluating it as 10 percent disabling 
effective May 6, 2003 (the date of a VA examination indicating 
tinnitus), and for bilateral hearing loss, evaluating it as zero 
percent disabling (non-compensable) effective August 2, 2001 (the 
date of the veteran's original service connection claim).  As the 
time for perfecting an appeal of this decision does not expire 
until June 2004, these issues are not presently before the Board.


FINDING OF FACT

The veteran's service-connected residuals of a fungus infection 
are not currently manifested by any skin disease, significant 
scars, lesions, or blemishes, ulceration, exfoliation, or 
crusting, or by any associated systemic or nervous manifestations, 
nor do they result in more than slight disfigurement of the head, 
face or neck, or result in hypo- or hyper-pigmentation in an area 
exceeding six square inches.


CONCLUSION OF LAW

The criteria for a disability rating in excess of zero percent for 
residuals of a fungus infection have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7; 38 C.F.R. §  4.118, Diagnostic Codes 7800 and 7806 
(2002 and 2003). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 2000 
(hereinafter "the VCAA") and its implementing regulations 
essentially eliminated the requirement that a claimant submit 
evidence of a well-grounded claim.  These regulations provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 
5103A, 5107(a) (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-
(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to notify 
the claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 
3.159(b) (2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veteran Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.

Here, a detailed review of the record reveals that the RO provided 
pre-adjudication notice to the veteran of the evidence needed to 
substantiate her claim of entitlement to a disability rating in 
excess of zero percent for residuals of a fungus infection.  In a 
letter sent to the veteran and her service representative January 
2002, prior to the adjudication of this claim, they were informed 
of VA's obligations to notify and assist claimants under the VCAA, 
and they were notified of what records VA would attempt to obtain 
on behalf of the veteran, what records the veteran was expected to 
provide in support of her claim, and that the veteran should 
advise VA about any additional information or evidence she had.  
See Pelegrini v. Principi, supra.  The veteran and her 
representative also were provided with a copy of the appealed 
rating decision, a statement of the case, and a supplemental 
statement of the case.  These documents provided them with notice 
of the law and governing regulations, including the revised 
criteria for evaluating skin disabilities, as well as the reasons 
for the determinations made regarding her claim and the 
requirement to submit medical evidence that established 
entitlement to a disability rating in excess of zero percent for 
residuals of a fungus infection.  By way of these documents, they 
also were specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on the 
veteran's behalf.  Thus, the Board observes that all of the 
aforementioned correspondences informed the veteran of the 
evidence she was responsible for submitting and what evidence VA 
would obtain in order to substantiate her claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's service 
medical records and post-service medical records, including VA 
medical records and examination reports.  The veteran also 
received a VA examination in May 2002 in order to determine the 
current nature and severity of her service-connected residuals of 
a fungus infection.  Under the circumstances in this case, the 
veteran has received the notice and assistance contemplated by law 
and adjudication of the claim of entitlement to a disability 
rating in excess of zero percent for residuals of a fungus 
infection poses no risk of prejudice to the veteran.  See Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does 
not require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary for a 
fair adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); Bernard v. Brown, 4 Vet. App. 
384 (1993).

Factual Background

Historically, in a rating decision dated in September 1988, the RO 
awarded service connection for residuals of a fungus infection and 
evaluated it as zero percent disabling.  The RO based this 
decision upon findings on a 1988 VA examination which revealed no 
skin disease and no scarring from the infection, but revealed 
scattered white spots on the skin of the upper back.

As relevant to this claim, the newly submitted evidence includes 
the veteran's VA outpatient treatment reports from the VA Medical 
Center in Salisbury, North Carolina (hereinafter, "VAMC 
Salisbury"), for the period from November 1998 to November 2001, a 
report of the veteran's VA skin diseases examination in May 2002, 
and the veteran's lay statements.

When she filed her claim of entitlement to a disability rating in 
excess of zero percent for residuals of a fungus infection on 
August 17, 2001, the veteran attached color pictures of parts of 
her back, neck, and shoulder.  The veteran contended that these 
pictures showed disfiguring discoloration and "splotches" all over 
her back and neck that were "VERY UGLY" and prevented her from 
going out in public or exposing any part of her back.

A review of the veteran's VA outpatient treatment reports from 
VAMC Salisbury for the period from November 1998 to November 2001 
indicates that, in February 2000, the veteran complained of a rash 
on her abdomen from her bra line to her hips that was itchy and 
seemed to be progressing downward.  Objective examination of the 
veteran revealed that she had a diffuse, healing, drying, eruptive 
rash on her abdomen, with no drainage or exudates and no 
generalized erythema.  The VA nurse practitioner noted that no 
other area of rash had been identified by the veteran.  No further 
assessment was provided.

On VA skin diseases examination at VAMC Salisbury in May 2002, no 
pertinent complaints were noted.  The veteran provided a medical 
history that included developing a skin rash during service in the 
Republic of Vietnam in 1972-1973.  She stated that she had been 
seen by in-service medics for what was diagnosed as a staph 
infection.  She reported that she had been prescribed topical 
antibiotics, her skin rash had improved, and then it finally went 
away.  She also reported that she had some residual scarring but 
that her skin condition "really does not bother her at all any 
more."  The VA examiner noted that the veteran received no current 
treatment for skin disease and reported no current symptoms of 
skin disease.  Physical examination of the veteran revealed no 
skin disease, lesions, blemishes, or significant scars, no 
ulceration, exfoliation, or crusting, and no associated systemic 
or nervous manifestations.  The diagnosis was staph infection of 
the back by history, not found on this examination.

In her August 2002 Notice of Disagreement with the currently 
appealed rating decision, the veteran contended that her service-
connected residuals of a fungus infection had resulted in scars 
and skin discoloration that were disfiguring.  And, in a statement 
attached to the veteran's substantive appeal (VA Form 9), received 
at the RO in April 2003, she disputed the results of the May 2002 
skin diseases examination.  Specifically, the veteran contended 
that, although her service-connected residuals of a fungus 
infection did not bother her with respect to any itching or 
exfoliation, they were extremely embarrassing for her and a 
constant reminder of how she had gotten her scars during service.


Analysis

The veteran and her service representative essentially contend on 
appeal that her service-connected residuals of a fungus infection 
are more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the higher 
of two evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (2003).  Additionally, 38 
C.F.R. § 4.27 provides that, for unlisted diseases, the Diagnostic 
Code will be "built up" by identifying the part of the VA Schedule 
for Rating Disabilities most closely identifying the body part 
affected by the service-connected disability in the first two 
digits and then using "99" as the last two digits for all unlisted 
conditions.  If the service-connected disability is rated on the 
basis of residual conditions, as in this case, a Diagnostic Code 
appropriate to the residual condition will be added, preceded by a 
hyphen.  38 C.F.R. § 4.27 (2003).

A request for an increased rating is to be reviewed in light of 
the entire relevant medical history.  See generally 38 C.F.R. § 
4.1 (2002); Payton  v. Derwinski, 1 Vet. App. 282, 287 (1991).  
Where entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the Court has 
held that it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see 
also Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope of the 
increased rating claim should be addressed).

The Board also observes that, while the veteran's claim was 
pending, new rating criteria for evaluating skin disabilities 
became effective.  See 67 Fed. Reg. 49590 (July 31, 2002).  Where 
the amended regulations expressly provide an effective date and do 
not allow for retroactive application, the veteran is not entitled 
to consideration of the amended regulations prior to the 
established effective date.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 116-119 
(1997); see also 38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim of 
entitlement to a disability rating in excess of zero percent for 
residuals of a fungus infection under both the old criteria in the 
VA Schedule for Rating Disabilities and the current regulations.

Here, the veteran's service-connected residuals of a fungus 
infection are evaluated as zero percent disabling (non-
compensable) by analogy to 38 C.F.R. §§ 4.118, Diagnostic Code 
7806.  Prior to August 30, 2002, the former Diagnostic Code 7806 
provided a series of disability ratings for eczema based on the 
objective manifestations of skin disability.  For example, an 
evaluation of 10 percent disabling was available under the former 
Diagnostic Code 7806 where the veteran's eczema was manifested by 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  The next higher evaluation of 30 
percent disabling was available where the veteran's eczema was 
manifested by constant exudation or itching, extensive lesions, or 
marked disfigurement.  Finally, the highest evaluation of 50 
percent disabling was available under the former Diagnostic Code 
7806 for eczema manifested by ulceration or extensive exfoliation 
or crusting and systemic or nervous manifestations, or if it was 
exceptionally repugnant.  See 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

The new Diagnostic Code 7806 provides rating criteria for 
dermatitis or eczema based on the percentage of the body or 
exposed areas of the body affected by the skin disability.  For 
example, the minimum compensable evaluation of 10 percent 
disabling is available under the new Diagnostic Code 7806 where 
the veteran's dermatitis/eczema affects at least 5 percent but 
less than 20 percent of the entire body or at least 5 percent but 
less than 20 percent of the exposed areas of the body or requires 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than 6 weeks 
during the past 12-month period.  The next higher evaluation of 30 
percent disabling is available where the veteran's 
dermatitis/eczema affects 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas of the body or requires systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
for a total duration of six weeks or more, but not constantly, for 
the past 12-month period.  Finally, the maximum evaluation of 60 
percent disabling is available under the new Diagnostic Code 7806 
where the veteran's dermatitis/eczema affects more than 40 percent 
of the entire body or more than 40 percent of the exposed areas of 
the body or requires constant or near-constant systemic therapy 
such as corticosteroids or other immuno-suppressive drugs during 
the past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2003).

As the veteran's primary contention involves disfigurement 
including the back of her neck, the Board will also consider 
Diagnostic Code 7800, which pertains to scarring of the head, face 
and neck.  Under the regulations effective prior to August 30, 
2002, scars of the head, face, or neck that constituted complete 
or exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement were assigned a 
disability evaluation of 50 percent.  Scarring that was severe, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles was evaluated as 30 percent disabling.  
Moderate disfigurement was assigned an evaluation of 10 percent, 
and slight disfigurement was noncompensable.  38 C.F.R. 
§ 4.118, DC 7800 (2002).  

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6.  

Under the current regulations, effective on and after August 30, 
2002, disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
three or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with six or more characteristics of disfigurement is 
assigned an evaluation of 80 percent.  Disfigurement with visible 
or palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or with 
four or five characteristics of disfigurement is assigned an 
evaluation of 50 percent.  A 30 percent evaluation is assigned for 
disfigurement with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or with two or three characteristics of 
disfigurement.  A 10 percent evaluation is assigned for only one 
characteristic of disfigurement.  38 C.F.R. § 4.118, DC 7800 
(2003) (effective Aug. 30, 2002). 

The eight characteristics of disfigurement, for purposes of 
evaluation under the new version of DC 7800 are: (1) scar five or 
more inches (13 or more centimeters) in length; (2) scar at least 
one-quarter inch (0.6 cm.) in width; (3) surface contour of scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo-or hyper-pigmented in an area 
exceeding six square (sq.) inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and (8) skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the Board 
finds that the evidence does not support the veteran's claim of 
entitlement to a disability rating in excess of zero percent for 
residuals of a fungus infection under either the old or new 
criteria for evaluating skin disabilities.  At the outset, the 
Board observes that none of the objective medical evidence of 
record on this claim indicates that the veteran's service-
connected residuals of a fungus infection are manifested by 
exfoliation, education, or itching such that she is entitled to a 
higher evaluation under the former rating criteria for skin 
disabilities.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806 
(2002).  The Board also observes that none of the objective 
medical evidence of record reveals that the veteran's service-
connected residuals of a fungus infection are manifested by 
dermatitis or eczema affecting at least 5 percent but less than 20 
percent of the entire body or exposed areas of the body or 
required intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs such that she is entitled to a 
higher evaluation under the new rating criteria for skin 
disabilities effective since August 30, 2002.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7806, 7813 (2003).

As noted above, the veteran's outpatient treatment records 
indicate only that she had a rash on her abdomen and did not 
identify any other areas affected by a rash when examined in 
February 2000.  More importantly, at the veteran's most recent VA 
skin diseases examination in May 2002, there was no objective 
medical evidence of skin disease, lesions, blemishes, significant 
scars, ulceration, exfoliation, or crusting, and no associated 
systemic or nervous manifestations.  Furthermore, the veteran 
indicated in her March 2003 substantive appeal that she does not 
experience itching or exfoliation.

The veteran primarily contends that her service-connected 
residuals of a fungus infection result in disfiguring scars and 
discoloration.  However, after reviewing the evidence of record, 
including photographs submitted by the veteran in August 2001, the 
veteran's outpatient treatment records, and the results of the May 
2002 skin diseases examination showing no evidence of skin disease 
or significant scars, it is the Board's opinion that the veteran's 
skin condition as a whole does not result in markedly disfiguring 
scars or discoloration for purposes of an increased rating under 
Diagnostic Code 7806 (effective prior to August 2002).  

Given the absence of objective medical evidence of record 
suggesting exfoliation, education, or itching, or 
dermatitis/eczema affecting at least 5 percent but less than 20 
percent of the veteran's body or exposed areas of the body, the 
Board concludes that the veteran is not entitled to a disability 
rating in excess of zero percent for residuals of a fungus 
infection under either the old or new rating criteria for skin 
disabilities.

Additionally, a higher evaluation is not warranted under either 
the old or revised rating criteria for Diagnostic Code 7800, which 
involves disfigurement of the head, face or neck.  In 
consideration of this diagnostic code, the Board finds that the 
photographs provided by the veteran are the most probative of the 
issue.  The Board notes that these photographs show scattered 
small white spots on the back of her neck.  This description is 
consistent with the findings of the 1988 VA examination which 
found no scarring from the prior fungus infection, but found small 
whitish spots on the skin of the upper back.  The lack of scarring 
was confirmed in the May 2002 VA examination.  Thus, the veteran's 
disorder is manifested primarily by residual white spots (hypo-
pigmentation) on her upper back and neck.  Upon review of the 
photographs, the Board finds that the hypo-pigmentation on the 
veteran's neck to be no more than slightly disfiguring.  The white 
spots are small and sufficiently scattered so as not to result in 
moderate disfigurement.  Thus, a compensable rating under the 
criteria in effect prior to August 30, 2002 for Diagnostic Code 
7800 is not met. 

Under the revised rating criteria, the Board also finds that the 
veteran does not meet the criteria for a compensable evaluation.  
Specifically, the photographs provided by the veteran fail to show 
disfigurement of the neck with hypo-pigmentation in an area 
exceeding six square inches.  The Board observes that an area of 
six square inches would cover virtually all of the back of the 
veteran's neck.  As the photographs reveal, the white spots on her 
neck are small and scattered, and do not cover such an area.  
Thus, a compensable rating under the current criteria for 
Diagnostic Code 7800 (effective August 30, 2002) is not warranted. 

In reaching this decision, the Board has considered the issue of 
whether the veteran's service-connected residuals of a fungus 
infection presented an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  In this regard, the Board notes that the evidence 
does not show that the veteran's service-connected residuals of a 
fungus infection interferes markedly with employment (i.e., beyond 
that contemplated in the assigned rating), warrants frequent 
periods of hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  The evidence does 
not establish that the veteran has required hospitalization for 
her skin condition; nor is there objective evidence medical 
evidence showing that her skin condition markedly interferes with 
employment.  Therefore, in the absence of such factors, the Board 
finds that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  Accordingly, 38 C.F.R. § 3.321(b)(1) does not support 
assigning a disability rating in excess of zero percent to the 
veteran's service-connected residuals of a fungus infection.

For the reasons and bases discussed above, the Board finds that 
the preponderance of the evidence is against the veteran's claim 
of entitlement to a disability rating in excess of zero percent 
for residuals of a fungus infection.  38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2003).  The appeal is denied.

(	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a disability rating in excess of zero percent for 
residuals of a fungus infection is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



